Citation Nr: 0535054	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  99-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbosacral strain with 
degenerative disc disease from June 1, 1998 to August 22, 
2004, and an evaluation in excess of 20 percent for the 
period beginning on August 23, 2004.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected prostate enlargement.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative changes of the 
right knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative changes of the 
left knee.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of frostbite of 
the right foot from June 1, 1998 to September 20, 2000, and 
for an evaluation in excess of 20 percent from September 21, 
2000.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of frostbite of 
the left foot from June 1, 1998 to September 20, 2000, and 
for an evaluation in excess of 20 percent from September 21, 
2000.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinea cruris.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 through May 
1998.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the RO.  

The Board previously remanded this case to the RO in July 
2000 and October 2003.  

The issues of an initial evaluation in excess of 20 percent 
for prostate enlargement; an initial evaluation in excess of 
10 percent for degenerative changes of the right knee; an 
initial evaluation in excess of 10 percent for degenerative 
changes of the left knee; an initial evaluation in excess of 
10 percent for residuals of frostbite of the right foot from 
June 1, 1998 to September 20, 2000, and for an evaluation in 
excess of 20 percent from September 21, 2000; an initial 
evaluation in excess of 10 percent for residuals of frostbite 
of the left foot from June 1, 1998 to September 20, 2000, and 
for an evaluation in excess of 20 percent from September 21, 
2000; an initial evaluation in excess of 10 percent for 
hypertension; and an initial evaluation in excess of 10 
percent for tinea cruris are addressed in the REMAND portion 
of this document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  For the period beginning on June 1, 1998, the service-
connected low back disability is shown to have been 
productive of a level of disablement that more nearly 
approximates that of moderate lumbosacral strain; neither 
severe functional limitation or disablement nor forward 
flexion limited to less than 30 degrees or intervertebral 
disc syndrome with incapacitation episodes or a separately 
ratable neurological deficit has not been demonstrated during 
the pendency of the appeal.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent evaluation, 
but not higher for the service-connected disability now 
characterized as lumbosacral strain with degenerative disc 
disease have been met for the period beginning on June 1, 
1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5235-5243 (2005); 38 C.F.R. § 4.71 
including Diagnostic Codes 5292, 5295 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his lumbosacral spine disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued more than two years prior to the 
enactment of the VCAA.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In an October 1998 rating decision, the RO granted service 
connection for lumbosacral strain on the basis of in-service 
treatment for low back pain.  A no percent evaluation was 
assigned, effective on July 1, 1998.  

The RO based this initial evaluation on the results of a July 
1998 VA examination, during which the veteran reported a 
history of back pain.  The examination revealed negative 
straight leg raising, and the examiner rendered an impression 
of "likely" mechanical and chronic back pain, with no 
abnormalities on examination.  

During a September 9, 2000 VA orthopedic examination, the 
veteran reported having low back symptoms that worsened with 
walking, resulting in daily exacerbations.  The examination 
revealed tenderness to palpation between L5-S1 and slight 
paraspinal muscle spasms.  There was no significant loss of 
lumbar lordosis.  

The range of motion studies revealed flexion to 80 degrees 
and extension and side bending to 20 degrees.  Straight leg 
raising testing was negative, and sensation of the lower 
extremities was intact.  The examiner diagnosed possible 
degenerative changes in the lumbar spine.  

The X-ray studies revealed mild spondylosis of the lumbar 
spine, with maintained disc spaces and no facet arthropathy, 
malalignment, or fracture injury.  

Based on these examination findings, the RO, in a December 
2004 rating decision, increased the evaluation for the 
veteran's lumbosacral spine disorder to 10 percent, effective 
on September 9, 2000.  

Following the Board's October 2003 remand, the veteran 
underwent a further VA orthopedic examination in August 2004 
when he reported having pain and increased fatigability of 
the back.  He noted that he experienced pain during the 
course of his job as a clinical counselor.  

The examination revealed thoracolumbar spine flexion to 70 
degrees without pain, and 80 degrees with pain; extension to 
15 degrees without pain and to 20 degrees with pain; 
bilateral lateral flexion to 20 degrees without pain; and 
bilateral rotation to 30 degrees without pain.  

There was no evidence of spasm or tenderness to palpation.  
Straight leg testing and a sensory examination were within 
normal limits.  The examiner noted that it was as likely as 
not that the veteran had additional limitation of motion, to 
approximately 10 degrees, as secondary to pain.  The X-ray 
studies revealed a normal thoracic spine but L5-S1 narrowing, 
with mild retrolisthesis.  The diagnosis was that of 
degenerative disc disease of the lumbar spine.  

Based on these findings, the RO, in a November 2004 rating 
decision, recharacterized the service-connected disability to 
include degenerative disc disease of the lumbar spine and 
increased the evaluation to 10 percent as of June 1, 1998 and 
to 20 percent as of August 23, 2004.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003), a 10 percent evaluation was warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation was in order for moderate limitation of motion, 
while a 40 percent evaluation was assigned in severe cases.  

Also, under the old criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to evaluated 
separately.  The section for intervertebral disc syndrome is 
now 5243.  

The Board has reviewed the evidence in this case and notes 
the veteran's lumbosacral spine disorder has worsened during 
the pendency of this appeal.  However, the Board is in 
disagreement with the RO as to when this worsening took 
place.  

For the period prior to the September 9, 2000 VA examination, 
the veteran clearly complained of having pain and was 
diagnosed as such.  

Significantly, the VA examination revealed low back symptoms 
including slight limitation of motion, paraspinal spasms, and 
tenderness to palpation at L4-S1.  

In view of these symptoms, and given the history related by 
the veteran, the Board finds that a 20 percent evaluation is 
for application under the old provisions of Diagnostic Code 
5295, which encompass muscle spasms and other findings 
reflective of moderate disablement.  This rating should be 
made effective beginning on June 1, 1998.  

The Board does note that the veteran did not complain of pain 
with range of motion testing and had no neurological 
symptoms, as the X-ray studies from that date did not 
indicate degenerative disc changes.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  As 
such, the Board finds no basis for a higher evaluation at 
that time under the applicable sections described 
hereinabove.  

As to subsequent evidence, the Board is aware that the 
veteran's August 2004 VA examination was more comprehensive 
than the preceding examinations and revealed pain at the 
extremes of flexion and extension.  Moreover, the X-ray 
studies showed narrowing at L5-S1.  

However, the examination was negative for neurological 
findings or intervertebral disc syndrome manifested by 
incapacitating episodes.  Also, the veteran had pain-free 
motion of the back to 70 degrees of forward flexion, to 15 
degrees of extension, and with all lateral flexion and 
rotation movements.  

As such, the Board finds no basis to conclude that the 
veteran's disability is presently more than moderately 
disabling, and there is no basis for an evaluation in excess 
of 20 percent under any of the applicable diagnostic code 
sections, whether old or revised.  

Overall, the evidence supports the assignment of a 20 percent 
evaluation for the lumbosacral strain with degenerative disc 
disease for the period beginning on June 1, 1998.  



ORDER

An increased rating of 20 percent, but not higher is granted 
for the service-connected lumbosacral strain with 
degenerative disc disease for the period from beginning on 
September 9, 2000, subject to the regulations governing the 
payment of VA monetary benefits.  



REMAND

In the present case, the Board notes that, except for the 
lumbosacral spine disorder, none of the service-connected 
disorders has been addressed on examination since a series of 
VA examinations was conducted between August and October of 
2000, more than five years ago.  

The Board is aware that, under VAOPGCPREC 11-95 (April 7, 
1990), the mere fact of the substantial passage of time since 
the most recent rating examination is not necessarily enough 
to warrant reexamination in an increased evaluation case.  

However, in the present case, the veteran has sought VA 
treatment for most of his service-connected disorders in the 
ensuing period.  

For example, the veteran was seen for chronic urinary 
retention problems and the use of knee braces in August 2004.  
He was treated for peripheral neuropathy of the feet in 
August 2001.  The Board also notes that the fact that the 
veteran was noted to be undergoing an exercise program in 
August 2001 raises questions about his long-term high blood 
pressure prognosis.  

As to the veteran's tinea cruris, the Board notes that the 
recently revised criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005) address the question of the percentage of 
the total skin area covered by a chronic skin disorder.  This 
matter should thus be addressed on examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination to address the current 
severity and extent of his service-
connected prostate, bilateral knee, 
bilateral foot, hypertension and tinea 
cruris disorders.  The examiner should 
review the veteran's claims file in 
accordance with the examination.  

As to the prostate disorder, the examiner 
should discuss the veteran's urinary 
frequency and note any other current 
symptomatology (e.g., leakage, wearing of 
absorbent materials).  

As to the bilateral knee and feet 
disorders, the examiner should conduct 
range of motion testing and comment on 
whether, and to what extent, the veteran 
exhibits painful motion or functional 
loss due to pain.  The examiner should 
also comment on whether the disorders are 
productive of instability and whether the 
veteran suffers additional motion loss 
due to flare-ups.  Specifically with 
regard to the feet, the examiner should 
describe the degree of symptoms relating 
to neuropathy, sensory changes, and loss 
of strength.  

As to hypertension, the examiner should 
provide blood pressure readings and 
describe the veteran's current medical 
regimen.  

As to tinea cruris, the examiner should 
attempt to quantify the percentage of the 
total skin area affected by this disorder 
and describe the degree of all other 
current symptoms (e.g., exudation, 
itching).  The examiner should also 
describe what, if any, medications the 
veteran is taking for this disorder.  

All opinions and conclusions expressed by 
the examiner(s) must be supported by a 
complete rationale in a typewritten 
report.  

2.  Then, the RO should readjudicate the 
veteran's claims of an initial evaluation 
in excess of 20 percent for prostate 
enlargement; an initial evaluation in 
excess of 10 percent for degenerative 
changes of the right knee; an initial 
evaluation in excess of 10 percent for 
degenerative changes of the left knee; an 
initial evaluation in excess of 10 
percent for residuals of frostbite of the 
right foot from June 1, 1998 to September 
20, 2000 and for an evaluation in excess 
of 20 percent from September 21, 2000; an 
initial evaluation in excess of 10 
percent for residuals of frostbite of the 
left foot from June 1, 1998 to September 
20, 2000 and for an evaluation in excess 
of 20 percent from September 21, 2000; an 
initial evaluation in excess of 10 
percent for hypertension; and an initial 
evaluation in excess of 10 percent for 
tinea cruris.  

If the determination of one or more of 
these claims remains unfavorable, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


